Citation Nr: 1516698	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  05-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cranial neuralgia and migraine headaches, to include as a qualifying chronic condition under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for night sweats, to include as a qualifying chronic condition under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for joint pain, including a left shoulder disorder, and to include as a qualifying chronic condition under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for chest pain, to include as a qualifying chronic condition under 38 C.F.R. § 3.317. 

5.  Entitlement to service connection for memory problems, to include as a qualifying chronic condition under 38 C.F.R. § 3.317. 

6.  Entitlement to service connection for a psychiatric disorder (other than posttraumatic stress disorder (PTSD) and depressive disorder), including adjustment disorder with anxiety, and to include as a qualifying chronic condition under 38 C.F.R. § 3.317. 

7.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic condition under 38 C.F.R. § 3.317. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1993.  He served in the Southwest Asia theatre of operations during the Persian Gulf War and his DD Form 214, Certificate of Release or Discharge from Active Duty, reflects decorations and awards include a Southwest Asia Service Medal with 3 Bronze Stars, a Kuwait Liberation Medal and an Army commendation Medal w 1st Oak Leaf Cluster. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Montgomery, Alabama, VA Regional Office (RO). 

The Board notes that an August 2006 rating decision reflects service connection was granted for a left knee disability.  In addition, an n April 2008 rating decision reflects service connection was granted for a right shoulder disability.  An April 2008 rating decision reflects service connection for arthralgia of the right and left hand was granted.  Service connection was also granted for tinnitus and allergic rhinitis in a September 2010 rating decision reflects.  Lastly, an August 2014 rating decision reflects service connection was granted for PTSD and depressive disorder, and for sinusitis.  This represents a full grant of the benefits sought in regard to those issues.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in December 2005.  A transcript of the hearing is associated with the claims folder.  In December 2008, he withdrew the request for a Board hearing.  Correspondence received in February 2009 notes that the Veteran withdrew a request for a DRO hearing. 

The August 2014 VA examination report in the electronic file (pg. 4) notes that the Veteran was seeking service connection for hypertension.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  As such, the claim is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the RO requested an opinion as to the nature, extent, and etiology of any medically undiagnosed symptoms associated with cranial neuralgia and migraine headaches, night sweats, chest pain, memory problems, a skin disorder, joint pain, to include in the left shoulder, and adjustment disorder with anxiety.  


In addition to direct service connection, and because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 

Initially, and relevant to all of the claims on appeal, in the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  Thus, and to the extent that the opinions provided by the August 2014 VA examiner are based on a finding of no continuity of treatment since service in Southwest Asia, the opinions are inadequate.  

Next, no opinion was provided with respect to the nature and etiology of cranial neuralgia, night sweats, joint pain, memory loss, and a psychiatric disorder, other than PTSD.  As such, those claims must be remanded.  

With respect to chest pain, headaches and a skin disorder, it was noted to be "as less likely as not that they are diagnosable conditions that are not secondary to Gulf War."  In addition to the ambiguity caused by the use of a double negative, the rationale for the conclusion was based on a finding, at least in part, that there was no "continuity of treatment" after service.  

It is unclear from the examination report whether the examiner determined that chest pain was a symptom of the Veteran's coronary artery disease and/or hypertension, or attributable to other pathology.  Although the opinion notes that the "condition claimed is less likely than not (less than 50%
probability) proximately due to or the result of the Veteran's service-connected condition," the opinion does not specify to which disability or disabilities the opinion pertains.  The Board notes that the Veteran's service-connected disabilities are PTSD, right shoulder strain, sinusitis, degenerative osteoarthritis of the left knee, arthralgia of the left hand, arthralgia of the right hand, tinnitus, and allergic rhinitis.  

Further, and although tension headaches were diagnosed, the examiner did not sufficiently address the noted non-headache symptoms, including symptoms associated with an aura prior to a headache, with sensitivity to light and sound, and moderate sharp pain to the occipital and bilateral temporal area and pulsating pain.  The Board notes that the Disability Benefits Questionnaire pertaining to sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx, attributes headaches to sinusitis.  An opinion was not provided as to whether the Veteran's headaches were caused or aggravated by service-connected sinusitis.  

With respect to joint pain, to include in the left shoulder, and although arthritis in the left shoulder was noted to be shown on magnetic resonance imaging (MRI) in January 2008, the opinion provided was that it is at least as likely as not that the right shoulder symptoms were due to "a diagnosable claim with an explainable etiology."  An opinion was not provided as to whether arthritis manifested by joint pain, to include, but not limited to, in the left shoulder, had its onset during active service or is related to any in-service disease, event or injury.  

With respect to skin symptoms, the examination report notes that the Veteran has a rash that developed to the bilateral feet during service which originally began as raised lesions that advanced and healed leaving hyperpigmented large size flat lesions.  It was noted that the rash involved the feet, thighs, and legs and that the current treatment was Hydrocortisone and Betamethasone.  Although the examiner reported that dermatitis involved 20 to 40 percent of the total body area, the response as to a description of the appearance and location was "No response provided."  No opinion was provided as to whether the Veteran's current dermatitis had its onset during service or is otherwise related to service.  

For the reasons above, the August 2014 VA examination report and opinions provided are inadequate.  As such, the Veteran is to be scheduled for a new VA examination in accordance with the VA Gulf War Guidelines.  See 38 C.F.R. § 3.317.  

In addition, and although service connection for PTSD and depressive disorder was granted in an August 2014 rating decision, the Veteran is also seeking service connection for adjustment disorder with anxiety.  As such, the Veteran is to be afforded a VA examination with respect to the nature and etiology of symptoms associated with a psychiatric disorder, other than PTSD and depressive disorder, to include adjustment disorder with anxiety, and to include as a qualifying chronic condition under 38 C.F.R. § 3.317. 

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA Gulf War protocol examination by an appropriate medical professional.  Such examination should conform to the guidelines for conducting Gulf War examinations

The examiner is to conduct all indicated tests.  

The examiner is to identify any current clinical diagnosis for the Veteran's underlying symptoms of joint pain, to include in the left shoulder, chest pain, cranial neuralgia with migraines, night sweats, skin symptoms, memory loss, and symptoms associated with a psychiatric disorder, other than PTSD and depressive disorder, to include adjustment disorder with anxiety.  The examiner is also to address whether any symptoms are part of an undiagnosed illness or a medically unexplained chronic multi symptom illness.  

In addition, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosis (i) is related to the Veteran's active service, or (ii) is caused by or (iii) aggravated by the Veteran's service-connected PTSD and depressive disorder, right shoulder strain, sinusitis, degenerative osteoarthrosis of the left knee, arthralgia of the hands, tinnitus, and/or allergic rhinitis, or is otherwise related service.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A complete rationale must accompany all opinions expressed.  

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



